                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 v.                                            §
                                                            Case No. 2:18-CR-14(7)-JRG-RSP
                                               §
 KENNY OKEITH HARRIS                           §

              ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                       FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Counts 1 and 4 of an

indictment charging defendant with a violation of (Count 1) 21 U.S.C. ' 846, conspiracy to

distribute and to possess with intent to distribute methamphetamine; and (Count 4) 18 U.S.C. §

924(c), use, carrying, and possession of a firearm during and in furtherance of a drug trafficking

crime. Having conducted a proceeding in the form and manner prescribed by FED. R. CRIM P. 11,

the Magistrate Judge recommends that the Court accept the defendant=s guilty plea. The parties
    .
waived their right to file objections to the Findings of Fact and Recommendation. The Court is of

the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed April 23, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Counts 1 and 4 of the indictment in the above-numbered cause.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 9th day of May, 2019.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
